NOTE: This disposition is nonprecedential.


     United States Court of Appeals for the Federal Circuit

                                      2006-3290


                                  LARRY A. WILLS,

                                                            Petitioner,

                                          v.


                        UNITED STATES POSTAL SERVICE,

                                                            Respondent.


        Willie J. Nunnery, Nunnery Law Offices, of Madison, Wisconsin, argued for
petitioner.

       Robert P. Sindermann, Jr., Appellate Counsel, United States Postal Service, of
Washington, DC, argued for respondent. With him on the brief were Peter D. Keisler,
Assistant Attorney General, Commerical Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC, and Lori J. Dym, Chief Counsel, Law
Department Civil Practice, United States Postal Service, of Washington, DC. Of
counsel was David C. Belt.

Appealed from: United States Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                        2006-3290



                                    LARRY A. WILLS,

                                                                  Petitioner,

                                            v.

                         UNITED STATES POSTAL SERVICE,

                                                                   Respondent.



                                       Judgment

ON APPEAL from the          MERIT SYSTEMS PROTECTION BOARD

In CASE NO(S).              CH0752050771-I-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER and PROST, Circuit Judges and LINARES, District Judge*).


                            AFFIRMED. See Fed. Cir. R. 36.



                                           ENTERED BY ORDER OF THE COURT


DATE: July 13, 2007                        /s/ Jan Horbaly
                                          Jan Horbaly
                                          Clerk




*       Honorable Jose L. Linares, District Judge, United States District Court for the
District of New Jersey, sitting by designation.